DETAILED ACTION
RE: Van Der Woning et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s reply filed on 8/17/2022 is acknowledged. Claims 1, 3-6, 8, 21 and 22 are pending. Claims 2, 7 and 9-20 are canceled. No claim has been amended.
3.	Claims 1, 3-6, 8, 21 and 22 are under examination.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 8/17/2022 has been considered by the examiner.

Rejections Maintained
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3-4, 8 and 22 remain rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2014/0363426A1, pub. date: 12/11/2014), in view of Brinkmann et al. (MABS, 2017, 9(2): 182-212) and Yancopoulos et al. (WO2014/022540A1, pub. date: 2/6/2014, IDS filed on 4/10/2019).
7.	Claims 1, 3-6, 8 and 22 remain rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2014/0363426A1, pub. date: 12/11/2014), in view of Brinkmann et al. (MABS, 2017, 9(2): 182-212), Yancopoulos et al. (WO2014/022540A1, pub. date: 2/6/2014, IDS filed on 4/10/2019), further in view of Elliott et al. (US 2014/0079689A1, pub. date: 3/20/2014).
8.	Claims 1, 3-4, 8 and 21-22 remain rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2014/0363426A1, pub. date: 12/11/2014), in view of Brinkmann et al. (MABS, 2017, 9(2): 182-212), Yancopoulos et al. (WO2014/022540A1, pub. date: 2/6/2014, IDS filed on 4/10/2019), and further in view of Dreier et al. (US 2011/0165621A1, pub. date: 7/7/2011).

Applicant’s Arguments
The response states that applicant submits evidence of unexpected properties to overcome the prima facie case of obviousness made by the Examiner. The instant claims are based on Applicant's discovery that dimerizing a VHH-Fc with a Fab- Fc reliably produces bispecific antigen binding constructs in the correct configuration, with minimal purification steps. Generation of a bispecific antigen binding construct having the claimed format results in only three possible pairings, including the claimed format of a dimerized VHH-Fc and Fab-Fc, which is about 112 kDa, and two contaminant pairings - VHH-Fc/VHH-Fc and Fab-Fc/Fab- Fc, which are about 75 kDa and 150 kDa, respectively (see Example 1 of the specification as filed). Amendment dated August 17, 2022 Reply to Office Action of May 17, 2022Due to the disparate molecular weights of the correct pairings and the contaminants, the claimed format can be made by producing the bispecific antigen binding constructs then purifying the desired pairing based on molecular weight. This difference in molecular weights is shown by the degree of separation between PAGE bands and the monodispersity of the SEC profiles in Figures 5 and 6, respectively, of the specification as filed. Applicant also demonstrated that the VHH-Fc/Fab- Fc constructs bind both the first and second target antigens (see Examples 2 and 5 of the specification as filed). Thus, Applicant submits that the claimed bispecific antigen binding construct results in a high yield of the desired construct with limited side products and impurities. These data show that the claimed bispecific antigen binding construct exhibits superior manufacturability properties that could not have been predicted from a reading of Moore, Brinkman, or Yancopoulos, alone or in combination. This evidence of unexpected properties rebuts any alleged prima facie case of obviousness presented by the Examiner. 

Response to Arguments
Applicant’s arguments have been carefully considered but are not persuasive.
	MPEP §716.02 states that any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck  & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Moore et al. teaches that the heterodimeric protein constructs (including the bispecific antibodies) are based on the self-assembling nature of the two Fc domains of the heavy chains of antibodies, e.g. two "monomers" that assemble into a "dimer" (para [0081]). Therefore, generation of the claimed bispecific antibody using VHH-Fc and Fab-Fc is expected to form three products: one heterodimer VHH-Fc/Fab-Fc, and two homodimers VHH-Fc/VHH-Fc and Fab-Fc/Fab-Fc. The three products have different size (molecular weight). 
Moore et al. teaches that their invention is generally directed to the creation of heterodimeric proteins including antibodies, which can co-engage antigens in several ways, relying on amino acid variants in the constant regions that are different on each chain (e.g. knobs and holes) to promote heterodimeric formation and allow purification of homodimers away from heterodimers ([0081] and [0083]). Moore et al. teaches that there are a number of mechanisms (including knobs and holes) that can be used to generate the heterodimers, and in addition, as will be appreciated by those in the art, these mechanisms can be combined to ensure high heterodimerization ([0083]). Moore et al. teaches that heterodimers can be separated from homodimers on the basis of size (molecular weight) ([0092]). Moore et al. teaches that their heterodimerization variants allow for better formation and purification of heterodimeric antibodies (bispecific antibodies ([0006]).
Therefore, applicant’s arguments of unexpected results are not persuasive to overcome the rejection.

Conclusion
9.	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HONG SANG/Primary Examiner, Art Unit 1643